        Case 4:20-cv-00051-BMM Document 21 Filed 01/25/21 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION

CARRIE GREGORY,
                                                        CV-20-51-GF-BMM
                           Plaintiff,

       vs.                                                     ORDER

STATE OF MONTANA, CITY OF
GREAT FALLS, PROBATION
OFFICER TOMEKA WILLIAMS,
REGION 3 DEPUTY CHIEF
WAYNE BYE, GREAT FALLS POLICE
OFFICER SCOTT FISHER, DOES 1–10,

                           Defendants.



      Defendant State of Montana (“State”) filed an Unopposed Motion to Dismiss
(Doc. 17) the State from Counts II and III of Plaintiff’s Amended Complaint (Doc.
16). The Unopposed Motion reflects the rule that the State does not qualify as a
“person” for purposes of an action under 42 U.S.C. § 1983. See Will v. Mich. Dep’t
of State Police, 491 U.S. 58, 71 (1989).
      Upon no objection, and good cause appearing, the State’s Motion to Dismiss
(Doc. 17) is hereby GRANTED. The Court dismisses the State from Counts II and
III of Plaintiff’s Amended Complaint (Doc. 16).
      Dated this 25th day of January, 2021.
